Citation Nr: 0729227	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1967 and from November 1972 to December 1988. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Regional Office in North Little Rock, 
Arkansas (the RO).

Procedural history

Tinnitus

In an April 1995 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent disability 
rating.  

In April 2003, the RO denied a rating in excess of 10 percent 
for tinnitus.  The veteran subsequently perfected an appeal 
as to this issue.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) of the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  
The Federal Circuit issued its decision in Smith on June 19, 
2006.    Shortly after the Federal Circuit's decision, on 
July 10, 2006, the Secretary lifted the stay.  Accordingly, 
the Board may proceed to adjudicate the veteran's claim.

Lumbar spine disability 

In an April 1989 rating decision, service connection was 
granted for chronic lumbosacral strain; a 10 percent 
disability rating was assigned effective January 1, 1989.  In 
an April 1995 rating decision, a 20 percent disability rating 
was assigned for lumbosacral strain.

In a January 2005 rating decision, a rating in excess of 20 
percent was denied for chronic lumbosacral strain.  The 
veteran perfected an appeal of that denial.  In a December 
2005 Decision Review Officer decision, a 40 percent 
disability rating was assigned for chronic lumbosacral strain 
with degenerative disc disease effective August 13, 2004.  
This issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].

Issues not on appeal

In a November 2005 rating decision, service connection was 
granted for a depressive disorder, and a 30 percent 
disability rating was assigned effective June 15, 2005.  
Service connection was denied for headaches, tendonitis of 
the right elbow, degenerative disc disease of the neck with 
spurs, and hypertension.

Also in the November 2005 rating decision, a 30 percent 
disability rating was assigned for service-connected 
nephrolithiasis effective June 15, 2005.  In a March 2006 
rating decision, a rating in excess of 30 percent for 
nephrolithiasis was denied.

In another March 2006 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
and basic eligibility to Dependents' Educational Assistance 
(DEA) were granted effective November 26, 2005.  

To the Board's knowledge, the veteran has not expressed 
disagreement with any of those determinations.  Those issues 
are therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In an August 2004 statement, the veteran raised the issue of 
an increased (compensable) rating for service-connected 
degenerative changes of the thoracic spine.  In a December 
2004 statement, the veteran raised the issue of clear and 
unmistakable error (CUE) in the April 1995 rating decision.  
Those matters have not been developed for appellate purposes, 
and they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The veteran's service-connected lumbar spine disability 
is manifested by complaints of pain, limitation of motion, 
and decreased sensation in the lower extremities.  The 
disability is not productive of episodes requiring physician 
prescribed bed rest.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2006); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an increased rating for the veteran's 
chronic lumbosacral strain with degenerative disc disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his representative 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.  He is also seeking 
entitlement to an increased disability rating for his 
service-connected chronic lumbosacral strain with 
degenerative disc disease.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  The tinnitus claim

For reasons expressed immediately below, the Board finds that 
resolution of the issue of an increased rating for tinnitus 
is based on the operation of law and that the VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-
83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOGCPREC 5-2004.    

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  VAOPGCPREC 2-2004 held that under 38 U.S.C.A. 
§ 5103(a) VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  The Board finds that 
no amount of additional evidentiary development would change 
the outcome of this case, and therefore the provisions of the 
VCAA are not applicable.   

(ii.)  The lumbar spine claim

With respect to the provision of VCAA notice in connection 
with the lumbar spine claim, the Board has carefully 
considered the provisions of the VCAA.  For reasons expressed 
immediately below the Board finds that the development of 
this issue has proceeded in accordance with the provisions of 
the law.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in August 
2004 and March 2006, which were specifically intended to 
address the requirements of the VCAA.  The August 2004 VCAA 
letter informed the veteran of the evidence necessary to 
establish entitlement to an increased rating.  Accordingly, 
the veteran was informed of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.

As for the evidence to be provided by the veteran, in the 
August 2004 letter, VA provided the veteran with VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the August 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  [A VA examination was conducted in 
December 2004.]

In the August 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the August 2004 VCAA letter, the RO specifically told the 
veteran to submit any additional evidence in his possession 
that pertained to his claim.  This request is open ended.  
The August 2004 VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in January 
2005, after the August 2004 VCAA letter.  Moreover, the claim 
was most recently adjudicated in the December 2005 
supplemental statement of the case (SSOC), after the veteran 
had been given ample opportunity to submit evidence and 
argument in support of his claim.  Therefore, the timing of 
the VCAA notice with regard to four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) is not at issue as to these 
claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2) and (3) are not at issue as to this claim 
because service connection has already been granted for the 
service-connected chronic lumbosacral strain with 
degenerative disc disease.  As explained above, the veteran 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to current level of disability, 
element (4), in the August 2004 VCAA letter.  

In any event, the RO specifically addressed elements (4) and 
(5) in the March 2006 VCAA letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent a letter to the veteran in March 2006 
that addressed element (4), degree of disability, and element 
(5), effective date.  The veteran was afforded an opportunity 
to respond.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice as to five elements in 
Dingess/Hartman.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA treatment records, and the report of December 
2004 VA examination, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

Pertinent Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

The veteran filed his claim of entitlement to service 
connection for tinnitus in February 2003.  Where, as here, a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  See VAOGCPREC 7-2003; see also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997). 

Therefore, both versions of the regulation are potentially 
applicable to his claim.  However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus.  In essence, he 
contends that VA regulations permit the assignment of 
separate disability ratings for each ear, citing in 
particular 38 C.F.R. § 4.25.  See, in particular, VA Form 21-
4138 (statement in support of claim) dated in January 2004, 
which was received in February 2004 and accepted as the 
Notice of Disagreement (NOD).

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of 
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.   

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

2.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.

Pertinent law and regulations

The Board will not repeat the law and regulations generally 
pertaining to increased ratings, which have been set forth 
above.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific rating criteria

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).   

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.
In this case, the veteran filed his claim for an increased 
disability rating for his service-connected lumbar spine 
disability in August 2004, after the effective date of the 
revised criteria.  Thus, only the current criteria are 
applicable.

All lumbar spine disabilities, with the exception of 
intervertebral disc syndrome, are rated using the same 
criteria. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2006).  Intervertebral disc syndrome may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease the following ratings will 
apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine;

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine;

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2006).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides the following criteria:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).



Analysis

Assignment of diagnostic code

The RO has rated the veteran's chronic lumbosacral strain 
with degenerative disc disease under Diagnostic Code 5243.  
Recent medical evidence of record includes an August 2005 
assessment of degenerative arthritis of the lumbar spine with 
nerve root compression of S1.  The medical evidence of record 
indicates that the veteran's service-connected lumbar spine 
disability is primarily manifested by complaints of pain and 
limitation of motion, with some evidence of radiculopathy, 
including diminished sensation in the lower extremities.    

The service-connected lumbar spine disability could be rated 
under Diagnostic Code 5242 [degenerative arthritis of the 
spine], and thus be rated solely 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  However, since there is evidence of neurological 
symptomatology the Board believes that rating the disability 
under Diagnostic Code 5243, as the RO did, is more 
appropriate.  Also, rating under Diagnostic Code potentially 
may  provide a higher rating, since the disability may be 
rated under both General Rating Formula for Diseases and 
Injuries of the Spine and Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever is 
most favorable.
    
Schedular rating

Under the General Rating Formula for Diseases and Injuries of 
the Spine, to warrant a rating in excess of 40 percent, 
unfavorable ankylosis of the thoracolumbar spine must be 
present.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  

In this case, there is no evidence of ankylosis in the 
medical records.  See the report of a December 2004 VA 
examination, which included the following ranges of lumbar 
spine motion:  forward flexion to 30 degrees without pain and 
50 degrees with pain; extension 20 degrees; and lateral 
flexion 30 degrees bilaterally.  
An August 2005 VA outpatient treatment report noted that 
forward flexion of the lumbar spine was to 10 degrees and 
lateral flexion was to 15 degrees bilaterally.  This 
demonstrates limited notion [see 38 C.F.R. § 4.71a, Plate V, 
noting normal forward extension was to 90 degrees, extension 
to 30 degrees and lateral flexion to 30 degrees], but not 
ankylosis.  The veteran himself does not appear to contend 
that his lumbar spine is ankylosed.

Therefore, a rating in excess of 40 percent for the lumbar 
spine disability under the current schedular criteria is not 
warranted.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the evidence shows 
no treatment for incapacitating episodes of intervertebral 
disc syndrome, which require physician-prescribed bed rest 
and treatment by a physician.  Indeed, the December 2004 VA 
examination report stated:  "There are no period[s] of 
incapacitating episodes requiring bed rest during the last 
twelve months.  No such episodes have been subsequently 
described.

Thus, rating the veteran under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
would not result in the assignment of a disability rating in 
excess of the 40 percent now assigned under the General 
Rating Formula for Diseases and Injuries of the Spine.

In short, for the reasons stated above an increased 
disability rating is not warranted under the schedular 
criteria.
 
DeLuca considerations

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the lumbar spine under the general 
schedule for rating spinal disabilities (absent ankylosis).  
DeLuca considerations are therefore inapplicable.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable].

The Board additionally observes in passing that significant 
DeLuca factors have not been identified in any event.  The 
December 2004 VA examiner stated:  "It there is some 
limitation of movements of the lower back due to pain but it 
appears that he that he was resisting and does not want to 
move.  There is no limitation due to weakness, fatigue or 
repetitive use." 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

In this case, while there is evidence of S1 radiculopathy, 
there is no neurological pathology which is consistent with a 
separate neurological disability, such as paralysis of the 
sciatic nerve manifested by foot drop, limitation of the 
muscles of the knee, or limitation of flexion.  See generally 
Bierman v. Brown, 
6 Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for a neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder].  Specifically, the report of the 
December 2004 VA examination shows that motor function was 
intact without weakness or atrophy, and that reflexes were 
normal and symmetrical on both lower extremities.  No nerve 
deficit was noted.  Similarly, an August 2005 VA physical 
examination showed that there was no focal weakness or 
atrophy.

Accordingly, a separate neurological rating is not warranted 
under 38 C.F.R. § 4.25, Esteban, and Bierman.

The veteran is already separately rated for degenerative 
changes of the thoracic spine under Diagnostic Code 5003 
[arthritis].  As was alluded to in the Introduction, the 
veteran has raised the issue of his entitlement to an 
increased disability rating for the thoracic spine 
disability, which the RO has not adjudicated and the Board 
cannot therefore address.  

[The Board observes in passing that under the General Rating 
Formula for Diseases and Injuries of the Spine, limitation of 
motion of the entire thoracolumbar spine is considered (as 
opposed to separately evaluating limitation of motion of the 
thoracic and lumbar spine as was formerly done).]

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
3.321(b)(1) (2006).

For reasons set out immediately below, the Board finds that 
the veteran and his representative have not raised the 
matters of his entitlement to an extraschedular rating with 
respect to either of the issues on appeal, and the RO has not 
considered this.  Accordingly, the Board is without 
jurisdiction to consider the matter.

With respect to tinnitus, the veteran has consistently 
contended that the former version of the rating schedule 
allowed for separate 10 percent ratings for tinnitus in each 
ear.  See, in particular, VA Form 21-4138 (statement in 
support of claim) dated in January 2004, which was received 
in February 2004 and accepted as the NOD. He has never asked 
for an extraschedular rating, and the RO has never 
adjudicated same.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual.  

As for the lumbar spine disability, in the July 2005 
statement of the case, the RO included the regulation 
pertaining to extraschedular evaluations, 38 C.F.R. 
§ 3.321(b).  However, the RO did not then or at any other 
time adjudicate the matter of the veteran's entitlement to an 
extraschedular rating for the lumbar spine disability or for 
tinnitus.  Moreover, the veteran has never raised the matter 
of his entitlement to an extraschedular rating for the lumbar 
spine disability.  

Accordingly, the matter of the veteran's potential 
entitlement to an extraschedular rating will not be 
considered by the Board.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].  

The Board additionally observes that the veteran is receiving 
TDIU, so the matter of any entitlement to an extraschedular 
rating is effectively moot..

Conclusion

For the reasons and bases expressed above, the veteran's 
claim for an increased rating for tinnitus is denied as a 
matter of law.  See Sabonis, supra.  

For reasons and bases expressed above, the Board concludes 
that an increased schedular rating is not warranted for the 
veteran's service-connected lumbar spine disability.  The 
benefits sought on appeal are accordingly denied.



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for tinnitus is denied.

Entitlement to a disability evaluation in excess of 40 
percent for the veteran's service-connected chronic 
lumbosacral strain with degenerative disc disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


